      Case 3:19-cv-00060-RCJ-WGC Document 8 Filed 02/26/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8   HP TUNERS, LLC,                       )                 3:19-cv-00060-RCJ-WGC
                                           )
 9                Plaintiff,               )                 ORDER TO SHOW CAUSE
                                           )
10           vs.                           )
                                           )
11   BOBBIE CANNATA,                       )
                                           )
12                Defendant.               )
     ______________________________________)
13
14          Plaintiff HP Tuners, Inc. (Plaintiff) moved for an order directing Defendant Bobbie Cannata
15   to show cause why she should not be held in contempt for failure to comply with a subpoena issued
16   to her on September 11, 2018, in connection with the matter of HP Tuners, Inc. v. Kevin Sykes-Bonnet,
17   et al., United States District Court for the Western District of Washington, Civil Action No. 3:17-cv-
18   005760 BHS, (the Subpoena) and be compelled to comply with the Subpoena;
19          Based upon these documents, the court is satisfied that the Plaintiff has made a sufficient and
20   proper showing in support of the relief sought in it application, and therefore:
21          IT IS HEREBY ORDERED that Bobbie Cannata shall appear before this court on Tuesday,
22   March 12, 2019, at 9:00 a.m., in Courtroom 2 of the Bruce R. Thompson Federal Courthouse located
23   at 400 S. Virginia Street, Reno, Nevada 89501, to show cause why the court should not issue an Order:
24          a.      Holding Bonnie Cannata in contempt for failure to respond to the Subpoena;
25          b.      Awarding Plaintiff reasonable expenses and attorneys’ fees;
26          c.      Directing Bonnie Cannata to produce all documents responsive to the Supoena within her
27                  possession, custody, or control to Plaintiff no later than Tuesday, March 12, 2019, or
28                  another date acceptable to Plaintiff; and
      Case 3:19-cv-00060-RCJ-WGC Document 8 Filed 02/26/19 Page 2 of 2



 1          d.      Directing Bonnie Cannata to appear for testimony, to be held at Sunshine Litigation
 2                  Services and Technologies, 151 Country Estates Cir., Reno, Nevada 89511, beginning
 3                  at 10:00 a.m. on Tuesday, March 19, 2019, or another date acceptable to Plaintiff.
 4          And in the event that Bonnie Cannata fails to appear before this court at the date and time set
 5   forth herein, granting the relief in the foregoing paragraphs (a) through (d).
 6          IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this Order to the
 7   following:
 8                  Bobbie Cannata
                    16455 Bonnie Lane
 9                  Reno, NV 89511-9063
10                  Kevin Sykes-Bonnett
                    c/o Philip P. Mann, Esq.
11                  MANN LAW GROUP
                    107 Spring Street
12                  Seattle, WA 98104
13                  Syked ECU Tuning Incorporated
                    c/o Philip P. Mann, Esq.
14                  MANN LAW GROUP
                    107 Spring Street
15                  Seattle, WA 98104
16                  John Martinson
                    c/o Philip P. Mann, Esq.
17                  MANN LAW GROUP
                    107 Spring Street
18                  Seattle, WA 98104
19          IT IS SO ORDERED.
20          DATED: February 26, 2019.
21
22                                                           ____________________________________
                                                             WILLIAM G. COBB
23                                                           UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                         2
